 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     KARL BOHEE,                       )          NO. CV 19-4990-GW (KS)
11                                     )
                     Plaintiff,        )
12
             v.                        )          ORDER ACCEPTING FINDINGS AND
13                                     )          RECOMMENDATIONS OF UNITED
14                                     )          STATES MAGISTRATE JUDGE
     CLINTON HARRELL, et al.,
                                       )
15                   Defendant.        )
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the records
19   herein, and the Report and Recommendation of United States Magistrate Judge (“Report”). The
20   time for filing Objections to the Report has passed, and no Objections have been filed with the
21   Court. Having completed its review, the Court accepts the findings and recommendations set
22   forth in the Report. Accordingly, IT IS ORDERED that: (1) the Complaint is DISMISSED;
23   and (2) Judgment shall be entered dismissing this action without prejudice.
24
25   DATED: March 13, 2020
26                                                   ______________________________________
27                                                              GEORGE H. WU
                                                        UNITED STATES DISTRICT JUDGE
28
